


110 HR 3901 IH: Emerald Ash Borer Municipality

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3901
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Kirk (for himself
			 and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the Secretary of Agriculture, acting through
		  the Deputy Chief of the State and Private Forestry organization, to provide
		  loans to eligible units of local government to finance purchases of authorized
		  equipment to monitor, remove, dispose of, and replace infested trees that are
		  located on land under the jurisdiction of the eligible units of local
		  government and within the borders of quarantine areas infested by the emerald
		  ash borer, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emerald Ash Borer Municipality
			 Assistance Act of 2007.
		2.Emerald Ash Borer
			 Revolving Loan Fund
			(a)DefinitionsIn this section:
				(1)Authorized
			 equipment
					(A)In
			 generalThe term authorized equipment means any
			 equipment necessary for the management of forest land.
					(B)InclusionsThe
			 term authorized equipment includes—
						(i)cherry
			 pickers;
						(ii)equipment
			 necessary for—
							(I)the construction
			 of staging and marshaling areas;
							(II)the planting of
			 trees; and
							(III)the surveying of
			 forest land;
							(iii)vehicles capable
			 of transporting harvested trees;
						(iv)wood
			 chippers;
						(v)materials required to administer
			 Imidacloprid to ash trees planted in quarantined areas before November 21,
			 2006, that are certified by a licensed arborist to be free of infestation;
			 and
						(vi)any other
			 appropriate equipment, as determined by the Secretary.
						(2)FundThe
			 term Fund means the Emerald Ash Borer Revolving Loan Fund
			 established by subsection (b).
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Deputy Chief of the State and Private Forestry organization.
				(b)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Emerald Ash Borer Revolving Loan
			 Fund, consisting of such amounts as are appropriated to the Fund under
			 subsection (f).
			(c)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (e).
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
				(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(e)Uses of
			 Fund
				(1)Loans
					(A)In
			 generalThe Secretary shall use amounts in the Fund to provide
			 loans to eligible units of local government to finance purchases of authorized
			 equipment to monitor, remove, dispose of, and replace infested trees that are
			 located—
						(i)on land under the
			 jurisdiction of the eligible units of local government; and
						(ii)within the
			 borders of quarantine areas infested by the emerald ash borer.
						(B)Maximum
			 amountThe maximum amount of a loan that may be provided by the
			 Secretary to an eligible unit of local government under this subsection shall
			 be the lesser of—
						(i)the amount that
			 the eligible unit of local government has appropriated to finance purchases of
			 authorized equipment to monitor, remove, dispose of, and replace infested trees
			 that are located—
							(I)on land under the
			 jurisdiction of the eligible unit of local government; and
							(II)within the
			 borders of a quarantine area infested by the emerald ash borer; or
							(ii)$5,000,000.
						(C)Interest
			 rateThe interest rate on any loan made by the Secretary under
			 this paragraph shall be a rate equal to 2 percent.
					(D)ReportNot
			 later than 180 days after the date on which an eligible unit of local
			 government receives a loan provided by the Secretary under subparagraph (A),
			 the eligible unit of local government shall submit to the Secretary a report
			 that describes each purchase made by the eligible unit of local government
			 using assistance provided through the loan.
					(2)Loan repayment
			 schedule
					(A)In
			 generalTo be eligible to receive a loan from the Secretary under
			 paragraph (1), in accordance with each requirement described in subparagraph
			 (B), an eligible unit of local government shall enter into an agreement with
			 the Secretary to establish a loan repayment schedule relating to the repayment
			 of the loan.
					(B)Requirements
			 relating to loan repayment scheduleA loan repayment schedule
			 established under subparagraph (A) shall require the eligible unit of local
			 government—
						(i)to repay to the
			 Secretary of the Treasury, not later than 1 year after the date on which the
			 eligible unit of local government receives a loan under paragraph (1), and
			 semiannually thereafter, an amount equal to the quotient obtained by
			 dividing—
							(I)the principal
			 amount of the loan (including interest); by
							(II)the total
			 quantity of payments that the eligible unit of local government is required to
			 make during the repayment period of the loan; and
							(ii)not later than 20
			 years after the date on which the eligible unit of local government receives a
			 loan under paragraph (1), to complete repayment to the Secretary of the
			 Treasury of the loan made under this section (including interest).
						(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Fund such sums as are necessary to carry
			 out this section.
			3.Cooperative
			 agreements relating to Emerald Ash Borer prevention activitiesAny cooperative agreement entered into after
			 the date of enactment of this Act between the Secretary of Agriculture and a
			 State relating to the prevention of emerald ash borer infestation shall allow
			 the State to provide any cost-sharing assistance or financing mechanism
			 provided to the State under the cooperative agreement to a unit of local
			 government of the State that—
			(1)is engaged in any
			 activity relating to the prevention of emerald ash borer infestation;
			 and
			(2)is capable of
			 documenting each emerald ash borer infestation prevention activity generally
			 carried out by—
				(A)the Department of
			 Agriculture; or
				(B)the State
			 department of agriculture that has jurisdiction over the unit of local
			 government.
				
